ORDER

Richard N. Grant, a pro se federal prisoner, appeals a district court judgment denying his motion for return of property filed pursuant to Fed.R.Crim.P. 41(g). This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Grant pleaded guilty to conspiracy to distribute cocaine and marijuana in violation of 21 U.S.C. § 841(a) and § 846. The district court sentenced Grant to 240 months of imprisonment. On appeal, this court affirmed Grant’s sentence of imprisonment. United States v. Grant, 77 Fed.Appx. 859 (6th Cir.2003) (per curiam).
While his direct criminal appeal was pending, Grant moved the district court for the return of money and property seized in connection with his arrest. Grant claimed that he was not given notice of any forfeiture proceeding with respect to the money or property. The district court denied Grant’s motion for the return of property, and Grant appeals that judgment.
On appeal, Grant reasserts the claim set forth in the district court.
The government moves to vacate the district court’s judgment and to remand this case for further proceedings on the ground that the documentation regarding the disposal of the subject property, while not currently included in the record, is in *779its possession. Grant has not opposed the motion and, in fact, has filed a brief in this appeal requesting that very relief.
Upon review, we conclude that the government’s motion is well taken.
Accordingly, we hereby grant the government’s motion to vacate the district court’s order of October 17, 2003, and remand the case to the district court for further proceedings pursuant to Rule 34(j)(2)(C), Rules of the Sixth Circuit.